Exhibit 10.15
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into on
this 1st day of January 2010 by and between VICOR TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), and T.J. BOHANNON, INC. (the “Consultant”).
     In consideration of the mutual promises, representations, warranties and
covenants contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto, each
intending to be legally bound, hereby covenant agree as follows:
     1. Duties and Responsibilities. The Company hereby retains the Consultant,
and the Consultant hereby accepts such retention, to provide the services of
Mr. Thomas J. Bohannon, CPA as the Chief Accounting Officer of Vicor
Technologies, Inc. The scope of such consulting services shall be for
Mr. Bohannon to provide consulting services to Vicor’s Chief Executive Officer,
as requested and in such sufficient capacity so as to fulfill his
responsibilities as the Chief Accounting Officer. During the term of this
Agreement, the Consultant shall devote at least 75% of his time to Vicor
Technologies.
     2. Term. The term of this Agreement shall commence on the date hereof and
shall continue until December 31, 2010, at which time it will be automatically
renewed for successive one year terms unless either party terminates the
Agreement in writing 30 days prior to expiration.
     3. Consulting Fee. The Consultant’s compensation shall be as follows:
a. Cash fees payable monthly at the flat rate of $10,000/month.
b. Actual expenses to be reimbursed.
c. Such other equity-linked compensation as approved by the Compensation
Committee and the Board of Directors
     4. Termination. The Company may terminate this Agreement upon the
Consultant’s negligence or willful misconduct which termination shall be
effective immediately upon verbal and/or written notice, or failure to provide
the services as directed by the Company upon a thirty (30) day cure period
following prior written notice. Consultant shall have the right to terminate if
the Company breaches any provision of this agreement upon a thirty (30) day cure
period following prior written notice.
     5. Return of the Company’s Property. If this Agreement is terminated for
any reason, the Consultant shall promptly return to the Company all equipment,
documents and any other material of any type or nature whatsoever supplied to
the Consultant by the Company, including all copies of documents. Title to any
equipment or material furnished to the Consultant shall remain in the Company
and the Consultant shall have no ownership interest whatsoever in any of this
equipment or material.

- 1 -



--------------------------------------------------------------------------------



 



     6. Confidentiality. Consultant agrees to be bound by a separate
Non-disclosure Agreement entered into between him and the Company that is
attached hereto as Exhibit A.
     7. Notices. All notices and all other communications provided for in this
Agreement shall be written and shall be deemed delivered upon receipt if hand
delivered or sent by recognized national overnight delivery service (such as
Federal Express or UPS), addressed as follows:
If to the Consultant:
Thomas J. Bohannon
T.J. Bohannon, Inc.
3600 Duberry Court
Atlanta, GA 30319
If to the Company:
Vicor Technologies, Inc.
2300 Corporate Blvd., N.W., Suite 123
Boca Raton, FL 33431
Attention: David H. Fater
or to such other address as either party may designate by notice pursuant to
this Section 7.
     8. Assignment. The Consultant may not assign this Agreement without the
prior written consent of the Company, which may be withheld in its sole
discretion.
     9. Authority. This Agreement does not create a fiduciary relationship
between the parties hereto. The Consultant shall be an independent contractor
with respect to the Company, and except for the Consultant’s obligations as the
Chief accounting Officer of the Company, nothing in this Agreement constitutes
or appoints the Consultant as an agent, legal representative, partner, employee
or servant of the Company for any purpose whatsoever. The authority of the
Consultant hereunder is strictly limited to the performance of the Services as
described herein.
     10. Indemnification. The Company hereby agrees to indemnify and hold
harmless the Consultant from and against all claims, liabilities, losses,
damages, and expenses (including reasonable attorneys’ fees) incurred relating
to or arising out of the performance of the Consultant’s duties.
     11. Waiver, Governing Law, Venue. No waiver by either party hereto of any
breach by the other party of any condition or provision of this Agreement shall
be deemed a waiver of any subsequent breach of this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Florida, and venue for any action brought hereunder
shall be in the appropriate court

- 2 -



--------------------------------------------------------------------------------



 



located in Palm Beach County, Florida. The parties hereto hereby consent to the
exclusive jurisdiction of any such court and hereby waive any objection to such
venue.
     12. Validity, Integration, Oral Termination, Modification. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect. This Agreement contains the final and complete
expression of the understandings between the parties and supersedes any prior
agreement or representation, oral or written, between the parties. This
Agreement cannot be changed or terminated orally. Any amendment or modification
of this Agreement will be valid and effective only if it is written and signed
by or on behalf of each party to this Agreement.
     13. Exhibits and Headings. Each exhibit, schedule and document referred to
in this Agreement is hereby incorporated herein by reference. The titles and
headings preceding the text of the sections of this Agreement have been inserted
solely for the convenience of reference and do not constitute a part of this
Agreement or affect its meaning, interpretation or effect.
     14. Attorneys’ Fees. If any suit or other legal proceeding is brought for
the enforcement of any of the provisions of this Agreement, the prevailing party
shall be entitled to recover from the other party, upon final judgment on the
merits, reasonable attorneys’ fees, including attorneys’ fees for any appeal,
and the costs incurred in bringing such suit or proceeding.
     15. Continuing Obligations. The expiration or termination of this Agreement
for any reason shall not affect any provisions hereof which are expressed to
remain in full force and effect notwithstanding such termination, including,
without limitation, Sections 6, 7, 8, 10, 11, 12, 13 and 14 hereof.
[SIGNATURES ON NEXT PAGE]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have executed this Consulting
Agreement as of the date first above written.

            VICOR TECHNOLOGIES, INC.
      By:   /s/ David H. Fater         David H. Fater        Chief Executive
Officer        T.J. BOHANNON, INC.
      By:   /s/ T.J. Bohannon         T.J. Bohannon, President             

- 4 -